                                          Case 4:20-cv-08809-YGR Document 26 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     A.F.,                                              CASE NO. 20-cv-08809-YGR
                                   7                     Plaintiff,                         ORDER DENYING MOTION TO DISMISS
                                                                                            COUNT II OF COMPLAINT
                                   8               vs.
                                                                                            Re: Dkt. No. 19
                                   9     UNITED HEALTHCARE,
                                  10                     Defendant.

                                  11             On December 11, 2020, plaintiff filed this action under the Employee Retirement Income
                                  12   Security Act of 1974 (“ERISA”) alleging claims for (1) denial of benefits and (2) breach of
Northern District of California
 United States District Court




                                  13   fiduciary duty. On February 26, 2021, defendant filed a motion to dismiss Count II of the
                                  14   complaint under Federal Rule 12(b)(6) for failure to plead distinct remedies from Count I and for
                                  15   failure to state a violation of the Parity Act. (Dkt. No. 19.) Having carefully considered the
                                  16   briefing and arguments submitted on the motion, and for the reasons stated on the record at the
                                  17   April 20, 2021 hearing, the Court DENIES defendant’s motion to dismiss. Defendant shall have
                                  18   until May 4, 2021 to file its answer to the complaint.
                                  19             This Order terminates Docket Number 19.
                                  20             IT IS SO ORDERED.
                                  21   Dated: April 27, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  22
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
